Citation Nr: 0728908	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-25 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of an internal/intestinal injury.  

2.  Entitlement to service connection for a perforated left 
ear drum.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's daughter





ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active military service from August 1950 to 
August 1953.

This appeal arises from a February 2004 rating decision by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the above claims.  

A claim for service connection for hearing loss is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  In August 1992, the RO denied a claim of entitlement to 
service connection for residuals of internal injuries.  The 
veteran did not appeal.

2.  The evidence received since the RO's August 1992 decision 
which denied service connection for residuals of internal 
injuries, which was not previously of record, and which is 
not cumulative of other evidence of record, does not raise a 
reasonable possibility of substantiating the claim.

3.  The veteran does not have a perforated left ear drum. 





CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
RO's August 1992 final decision which denied entitlement to 
service connection for residuals of internal injuries, and 
the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).

2.  A perforated left ear drum was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1154, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal was certified to the Board in July 2007.  
Subsequent to the most recent supplemental statement of the 
case in March 2005, and prior to certification, additional VA 
and non-VA medical evidence was received.  The veteran also 
submitted evidence in the form of articles.  None of this 
evidence is accompanied by a waiver of review by the agency 
of original jurisdiction.  However, under the circumstances, 
a remand is not required.  Specifically, the articles 
submitted by the veteran pertain to his unit's combat 
history, and none of the medical evidence pertains to either 
of the disabilities claimed on appeal.  This evidence is 
therefore not material to the bases for the Board's decision.  
Additionally, for the purposes of this decision, the Board 
concedes that the veteran was injured during service.  Given 
the foregoing, this evidence is not "pertinent" as defined at 
38 C.F.R. § 20.1304(c) (2006), and a remand for RO 
consideration is not required.  


I.  New and Material

In August 1992, the RO denied the veteran's claim of 
entitlement to service connection for residuals of internal 
injuries.  There was no appeal, and the RO's decision became 
final.  See 38 U.S.C.A. § 7105(c) (West 2002).

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the evidence is 
new and material, the credibility of the newly presented 
evidence is to be presumed.  Kutscherousky v. West, 12 Vet. 
App. 369, 371 (1999) (per curiam).  

In May 2003, the veteran filed to reopen his claim, and in 
February 2004 the RO denied the claim.  The veteran has 
appealed.  The RO adjudicated the claim for service 
connection for residuals of internal/intestinal injuries on 
the merits.  However, under the circumstances, regardless of 
the determination reached by the RO in February 2004, the 
Board must find that new and material evidence has been 
presented in order to establish its jurisdiction to review 
the merits of a previously denied claim.  See Barnett v. 
Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 38 C.F.R. § 3.156 
(2006).  This issue has therefore been recharacterized as 
stated on the cover page of this decision.  

The most recent, final denial of this claim was the RO's 
decision dated in August 1992.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's August 1992 decision.  See 38 U.S.C.A. § 5108.  
When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

The law provides that, in the case of any veteran who engaged 
in combat with the enemy in active service, satisfactory lay 
or other evidence of an injury incurred in service shall be 
accepted as sufficient proof of service incurrence of the 
injury if the evidence is consistent with circumstances of 
service and notwithstanding that there is no official record 
of service incurrence of the injury.  38 U.S.C.A. § 1154(b); 
see also VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 (2000).

The evidence of record at the time of the RO's August 1992 
decision did not include the veteran's service medical 
records, which are not available and may have been destroyed 
in the 1973 fire at the National Personnel Records Center.  
  
As for the post-service evidence, it consisted of private 
medical reports, dated in 1985, and a VA general medical 
examination report, dated in May 1992.  The private medical 
reports did not show any relevant treatment or diagnoses.  
The VA examination report showed that the veteran stated that 
he was injured after a truck in which he was riding hit a 
land mine and rolled over during his service in Korea in 
1951, with injuries that include "some type of intestinal 
injury."  He further indicated that he had been told that he 
bruised his intestines, and he stated that he did not have 
intestinal surgery.  The report noted, "He states he does 
have some occasional stomach cramps, but as far as he knows 
he does not have any significant problems from his intestinal 
injury."  On examination, the abdomen was slightly 
protuberant.  The liver, spleen and kidneys were not 
palpable.  There was no mass, enlargement, tenderness, 
rigidity, hemorrhoids, or fissures.  He had "normal good 
control" of his bowels.  The relevant diagnosis was past 
history of internal injury (intestinal) with no significant 
residual.  

At the time of the RO's August 1992 denial of the claim, 
there was no competent evidence showing that the veteran had 
any residuals of an internal/intestinal injury, or that 
residuals of an internal/intestinal injury were related to 
the veteran's service.  

Evidence received since the RO's August 1992 decision 
consists of VA and non-VA medical treatment reports, dated 
between 1995 and 2005.  This evidence shows that the 
veteran's diagnoses include peptic ulcer disease.  A VA 
abdominal ultrasound report, dated in October 1997, contains 
an impression of normal appearing abdominal ultrasound with 
probable fatty infiltration of the pancreas.  The veteran 
also complained of urinary symptoms such as burning.  See 
e.g., May 2003 VA progress note.  An April 2004 VA progress 
note shows complaints of diarrhea once or twice a month 
accompanied by abdominal cramping, and that the veteran 
attributed these symptoms to his in-service accident.  

A VA intestinal examination report, dated in January 2005, 
shows that the veteran reported having intermittent abdominal 
pain, as well as urinary frequency, urgency and incontinence.  
He was noted to have a history of urinary tract infection in 
September 2004.  The diagnoses were suprapubic intermittent 
pain with urinary frequency and urgency, likely due to 
urinary tract infection, history of peptic ulcer disease, 
stable, and history of injury in 1951, with complaints of 
lower abdominal pain.  The examiner stated that current 
medical records did not reveal a colon problem, that the 
veteran's lower abdominal pain with urinary symptoms were 
likely related to his urinary tract infection, and that it 
was less likely than not that his lower abdominal symptoms 
were related to a history of remote injury in 1951.  

A VA spine examination report, dated in January 2005, shows 
that the examiner noted that the veteran reported no 
evaluation, workup, or conditions relating to an intestinal 
disorder, but that he had urinary symptoms with suprapubic 
intermittent pain or discomfort and an abnormal urine culture 
in September 2004.  The same examiner stated that it was less 
likely than not that his current lower abdominal pain was 
related to his history of intestinal injury.  

This evidence, which was not of record at the time of the 
RO's August 1992 decision, is not cumulative, and is "new" 
within the meaning of 38 C.F.R. § 3.156.  However, the Board 
finds that this evidence is not material.  None of the new 
evidence includes competent medical evidence showing that the 
veteran has a current disability that had its onset during 
active service or was caused by an in-service disease or 
injury, including an internal injury in 1951 or 1952.  In 
fact, the VA examiner in January 2005 concluded that it was 
less likely than not that the veteran's lower abdominal 
symptoms were related to the injury in 1951.

The veteran's own statements that he has current residuals of 
an in-service internal injury are not new evidence, but 
merely repeat his contentions that were considered by the RO 
in August 1992.  Further, this lay testimony is not material, 
as the veteran is not competent to provide an opinion on a 
medical question requiring special experience or special 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Because new and material evidence has not been received, 
there is no basis for reopening the veteran's claim for 
entitlement to service connection for residuals of an 
internal/intestinal injury.  


II.  Service Connection

The veteran's service medical records are not available and 
may have been destroyed in the 1973 fire at the National 
Personnel Records Center (NPRC).  See NPRC statements, dated 
in April 1992; August 2005.  

The post-service medical evidence consists of VA and non-VA 
medical evidence, dated between 1985 and 2006.  This evidence 
includes a VA general medical examination report, dated in 
May 1992, which shows that on examination of the ears, the 
tympanic membranes were normal, with normal light reflex, and 
no scars, perforation, or discharge.  A November 2002 VA 
progress note shows treatment for complaints of ear pain and 
left ear drainage.  There was no diagnosis.  A September 2003 
VA progress note shows complaints of hearing loss and left 
ear drainage, and a history of left ear perforation.  On 
examination, the tympanic membrane could not be fully 
visualized due to partial occlusion with accumulation.  Left 
ear hearing loss was demonstrated, and the examiner stated, 
"The trauma described, if it was the cause of the TM 
perforation on the left, would also contribute to the 
increased hearing loss on the left ear."  An April 2004 VA 
progress note shows that it was completed by a nurse 
practitioner, who noted the veteran's complaints of left ear 
drainage since an injury in Korea, and notes, "It is 
certainly possible and even likely that this could be 
secondary to the loud noise and trauma generated by a land 
mine as it exploded."  

A VA ear disease examination report, dated in January 2005, 
shows that the physician indicated that the veteran's C-file 
had been reviewed.  On examination, the left tympanic 
membrane was "totally normal."  There was no active ear 
disease present, and no infection of the middle or inner ear.  
The diagnosis noted bilateral high frequency hearing loss, 
and noted that the left tympanic membrane was "entirely 
normal."  The examiner stated that he was "unable to say" 
that a perforated eardrum caused any significant hearing 
loss.  

The Board has determined that the claim must be denied.  
Under 38 U.S.C.A. § 1110, an appellant must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998).  In this case, the medical 
evidence does not show that the veteran has a perforated left 
ear drum.  In this regard, on VA general medical examination 
in May 1992 the tympanic membranes were normal, with normal 
light reflex, and no scars or perforation.  The January 2005 
VA ear disease examination report also shows that on 
examination, the left tympanic membrane was "totally 
normal."  

The September 2003 and April 2004 VA examiners' statements, 
to the extent they suggest the presence of a perforated left 
eardrum, are not persuasive for the following reasons.  The 
September 2003 examiner noted that the tympanic membrane 
could not be fully visualized due to partial occlusion with 
accumulation, and the April 2004 VA progress note does not 
indicate that the nurse practitioner actually examined the 
veteran's ears.  Accordingly, the May 1992 and January 2005 
VA examination reports, which contain an affirmative finding 
of a normal tympanic membrane after examination of the same, 
are the most probative evidence of record.  

Although the veteran has claimed that he has a current 
perforated left ear drum as a result of service, he is not 
competent to provide an opinion on a medical question 
requiring special experience or special knowledge.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

To the extent that the veteran has argued that his claim 
should be granted because there are missing service medical 
records which support his claim, the Court has rejected the 
argument that there should be an "adverse presumption" 
against VA where service medical records have been lost or 
destroyed while in the Government's control, including 
records destroyed in the 1973 fire at the National Personnel 
Records Center (NPRC).  See Cromer v. Nicholson, 19 Vet. 
App. 215 (2005).  Finally, even assuming arguendo that 
participation in combat is established, the Court has held 
that 38 U.S.C.A. § 1154 does not alter the fundamental 
requirement of a current disability and a medical nexus to 
service.  See Kessel v. West, 13 Vet. App. 9 (1999).  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.


III.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In a statement signed by the veteran in May 2003, 
he acknowledged being informed of the VCAA as it pertained to 
his claim for an intestinal injury.  Furthermore, in June 
2003 (intestinal injury claim) and in October 2003 (both 
claims), the RO sent the veteran letters that informed him of 
the type of information and evidence necessary to support his 
claims.  The RO's letters informed the veteran of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA and contained a specific request 
for the veteran to provide additional evidence in support of 
his claims.  He was asked to identify all relevant evidence 
that he desired VA to attempt to obtain.  The 2003 VCAA 
letters were mailed to the appellant prior to the initial RO 
adjudication of his claims in February 2004.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, the veteran was afforded sufficient notice in 
March 2006, and in any event, as the claims have been denied, 
no disability rating or effective date will be assigned, and 
any defect with respect to the notice requirement was non-
prejudicial.  Therefore, VA's duty to notify the appellant 
has been satisfied.  

In a recent decision, Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court stated that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service-connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  A review of the June 2003 VCAA 
notice shows that the veteran was notified that his claim for 
service connection for an intestinal injury was denied in 
August 1992.  It further informed the veteran that he had to 
submit new and material evidence to reopen his claim, and 
that an intestinal injury had not been shown at the time of 
his VA examination in May 1992.  In summary, the veteran has 
been provided with adequate notice of what constitutes new 
and material evidence to reopen his claim for service 
connection.  Id.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  In this case, 
as previously 
noted, the veteran's service medical records are not 
available and may have been destroyed in the 1973 fire at the 
NPRC.  Under such circumstances, there is a heightened duty 
to search for medical information from alternative sources in 
order to reconstruct the SMRs.  Jolley v. Derwinski, 1 Vet. 
App. 37, 39-40 (1990); Cuevas v. Principi, 3 Vet. App. 543, 
548 (1992).  The Board is also under a duty to advise the 
claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); 
Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  

The Board is satisfied that its duty has been met and that 
all reasonable efforts to develop the record have been made.  
Prior to issuing its decision, the RO requested the NPRC to 
obtain the veteran's service and service medical records.  In 
August 2005, the NPRC reported that the veteran's records 
could not be found.  See also April 1992 response from the 
NPRC; RO's memo, dated in December 2006 (finding that the 
veteran's service medical records are unavailable for 
review); 38 C.F.R. § 3.159(d), (e) (2006).  In June and 
October of 2003, the RO contacted the veteran and requested 
that he provide any service medical records, post-service 
medical records, or other information which may be helpful to 
his claims, and the veteran was notified that a wide variety 
of information from alternative sources may be relevant, 
including, but not limited to, prescription and insurance 
records, lay statements, and employment physicals.  See also 
duty to assist letters, dated in November 2003, April 2004, 
August 2005, and December 2006.  The RO has obtained VA and 
non-VA medical reports.  The veteran has been afforded 
examinations, and etiological opinions have been provided.  
Therefore, the Board finds that the RO has satisfied its duty 
to assist under Cuevas v. Principi, 3 Vet. App. 543, 548 
(1992), and that decisions on the merits at this time do not 
violate the VCAA, nor prejudice the appellant under Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could 
be no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  


ORDER

New and material evidence not having been submitted, service 
connection for residuals of an internal/intestinal injury is 
denied.  

Service connection for a perforated left ear drum is denied.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


